FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            June 30, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 21-3033
                                                  (D.C. No. 6:16-CR-10003-EFM-2)
 JOSHUA SCOTT,                                                (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before the court on the parties’ Joint Motion for Summary

Disposition, by which they request that this court vacate the order of the U.S. District

Court for the District of Kansas dismissing Appellant’s motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), and remand to the district court for further

proceedings consistent with this court’s decision in United States v. Avalos, __ Fed.

Appx. __, 2021 WL 1921847 (10th Cir. May 13, 2021).

      Upon consideration, the court grants the motion, vacates the district court’s

September 14, 2020 order with respect to dismissal of Appellant’s motion for



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
compassionate release, remands the case to the district court for further proceedings

consistent with United States v. Avalos, __ Fed. Appx. __, 2021 WL 1921847 (10th

Cir. May 13, 2021), and dismisses this appeal.

      The mandate shall issue forthwith.


                                           Entered for the Court


                                           Per Curiam




                                           2